 In theMatter of AMERICAN PROPELLER CORPORATION,TOLEDO, OHIOandINTERNATIONALUNION, UNITEDAuuOMOBILE,AIRCRAFT AND ACRI-CULTURAL IMPLEMENT WORKERS OF AMERICA(C. I. 0.) TOLEDO, OHIOIn the Matter of AMERICAN PROPELLER CORP.andMECHANICSEDUCATIONAL SOCIETY OF AMERICA-LOCAL No. 4 (UN r mIATED)Cases Nos.R-4019 and R-4030,Respectively.Decided August'Jurisdiction:airplane propeller manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto recognize one labor organization until it established its claim of majorityrepresentation,' and suggestion that rival labor organizations petition theBoard; elections necessary.Unit Appropriatefor CollectiveBargaining:where either a production and main-tenance union or a single unit of toolroom employees and a single unit ofremaining employees could be found appropriate, toolroom employeesdirectedto indicate by vote whether they desired to be represented separately or aspart of production and maintenance unit ; metal polishersincluded.inpro-,Unction unit, since they did not make up an identifiable craft, but werescattered among other production employees and possessed no special skilltodistinguish them from the production employees; 'following categoriesexcluded:office employees and timekeepers because of absence of showingof substantial interest and their traditional exclusion from production andmaintenance units; production follow-up staff employees and medical depart-ment employees in the absence of evidence justifying their inclusion andbecause of the probable specialized duties of the latter group;engineeringdepartment and planning staff employees in view of their technical andprofessional functions.Mr. Richard C. Swander,for the board.Mr. Henry R. BlochandMr. Ira J. Snader,of Toledo, Ohio, andMr. John J. Gz°ealis,of Chicago, Ill., for the Company.Mr. Edward Lamb,of Toledo, Ohio, andMr. Lester Byrd,forthe U. A. W.-Mr. Earl S. StreeterandMr. Tor Cedervall,of Toledo, Ohio, forthe M. E. S. A.Mr. Edwin J. Lynch, Mr. A. H. Danner,andMr. William Gardner,of Toledo, Ohio, for the Metal Polishers.Mr. Robert E. Tillman,of counsel to the Board.43 N L. R. B , No. 78,518,, AMERICAN PROPELLER CORPORATION519.DECISION -ANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions, duly filed by International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,(C. I. 0.), herein called the U. A..W., and by Mechanics EducationalSociety of America-Local #4 (Unaffiliated), herein called theM. E. S. A., alleging that questions affecting commerce had arisenconcerning the representation of employees of American PropellerCorporation, Toledo, Ohio, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Henry J. Kent,. Trial Examiner. Said hearing.was held at Toledo, Ohio, on July 8, 1942. The Company, the.U. A. W., the M. E. S. A., and Metal Polishers, Buffers, Platers &Helpers, Local Union No. 2, affiliated with the A. F. of L., hereincalled the Metal Polishers, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.,The Trial Exam-iner's, rulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.On July 20, 1942, the M. E. S. A. and the Company, and on July 22,1942, the Metal Polishers filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.American Propeller Corporation, incorporated in New York, isa wholly owned subsidiary of Aviation Corporation,- incorporated inDelaware.The Company has its principal office and plant in Toledo,Ohio, where it is engaged in the manufacture of airplane propellerblades.The Company commenced production on or about May 1,1942.Up to the time of the hearing, orders for raw materials in anamount of $500,000 had been placed with business concerns locatedoutside the State of Ohio. In fulfillment' of the orders, materialsvalued at $50,000 had already been received from points outside theState of Ohio, and the remaining orders-were expected to be filledwithin 6 months of the hearing. Before the expiration Of 1942,the Company plans to manufacture and ship to points outside theState of Ohio propeller blades having a total value of $1,000,000.The American Federation of Labor withdrew from the proceedings and further indi-cated that it had no interest in any election the Board might order herein 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, is a labor organization affil-iatedwith the Congress of Industrial Organizations. It admitsto membership employees of the Company.Mechanics EdnWional Society of America-Local #4, is anunaffiliated labor organization, admitting to membership toolroomemployees of the Company.'Metal Polishers, Buffers, Platers & Helpers, Local Union No. 2,is a labor organization affiliated with the American Federation of'Labor.Itadmits to membership metal polishers and buffersemployed by the Company.-III.THE QUESTIONS CONCERNING REPRESENTATIONThe parties stipulated that each' of the labor organizations hadrequested the Company to recognize it as exclusive bargaining repre-sentative of the employees in the unit it proposed as appropriate,and that the Company had advised the U. A. W. to establish itsclaim of majority representation, and had suggested that theM. E. S. A. and the Metal Polishers petition the Board.A statement of a Field Examiner, together with- other evidenceintroduced at the hearing, indicates that each of the labor organiza-tions represents a substantial number of employees in the unit itclaims to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2The U. A. W submitted405 authorization cards,all bearing apparently valid originalsignatures.Of these signatures,320 were names of persons whose names appeared onthe Company's pay roll forMay 20, 1942,which listed 500 productionemployeesThe M E S. A submitted41 application cards,ofwhich 37bore apparently validoriginalsignatures. ' Of these 37signatures,33 were names of persons whose namesappearedon the above-mentioned pay roll, which listed 52 toolroom employees.Of the33 cards,13 were duplicated by U. A W cards.At thehearing,the U. A. W. submittedauthorization petitions purportedly signed byapproximately72 toolroomemployeesout of approximately90 such employees on thepay roll at the time of the hearingThe MetalPolishers submitted54 authorization cards, ofwhich 25 boreapparentlyvalid original signatures of persons whose names appearedon the above-mentioned payroll , The number of employeesin the unit proposedby the MetalPolishers was notdeterminableat that time.As of the time of hearing,following a rapid expansion inemployment,the numberof so-called polishers was approximately125.The MetalPolish-ers statedthat it had60 to 68 dues-paying members, and, in addition, 15 more authoriza-tion cards,or a totalof 75 to 83authorizations. AMERICAN PROPELLER CORPORATION521IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe U. A., W. requests a unit of all production, tool, maintenance,and office employees, excluding confidential office employees, watch-men, time-study, tool design, draftsmen and the blueprint room,foremen, assistant foremen, and other supervisory employees.TheCompany approves of a single production and maintenance unit butdiffers with the U. A. W. as to certain inclusions dealt with here-inafter.The M. E. S. A.' vi'ould separate from the production and mainte-nance unit all maintenance mechanics, maintenance machinists, tooland die makers, tool grinders, and tool inspectors.These employeesmake up Department 9, the toolroom of the Company.The Metal Polishers would separate from the production andmaintenance unit all employees working in Departments 40, 45, 60,'65, and 70, engaged in operating machines or, tools for polishing,buffing, and plating, who are eligible under the constitution andbylaws of the Metal, Polishers.Toolroorrm employeesConstruction of the- Toledo plant began in November 1941.Asmall building referred to as the pilot house,'built as a model for themain plant and ultimately intended to be used entirely for experi-mental purposes, was completed first.Production began at the pilothouse on or about May 1, 1942. The main plant was still in theprocess of construction in part at the time of the hearing, but transi-tion of the production departments from the pilot house to the mainplant had been going on for' some time. It was anticipated that thetoolroom wuld be moved to the main plant within a week or two ofthe hearing.The main plant is a single room set up with a single productionline.Each department has its particular space marked with signsbearing its name or number. The toolroom will occupy ' a spaceadjoining but not in the production line.The total number ofemployees at the plant at the time of hearing was 1284. The 8production departments then employed 480 workmen. In additionto these, there were 399 hourly paid employees classified as non-production.Apparently this latter group includes Department 9(the toolroom) and Department 5 (the general maintenance depart-ment).Department 5 includes oilers, electricians, welders, engineers,firemen, millwrights, carpenters, pipefitters, and electronic specialists.Only the U. A. W. is claiming these employees.At the time of the hearing, there were approximately 90 employeesin Department 9, working under separate supervision in and out of 522DECISIONS OF NAT10NAL LABOR RELATIONS BOARDthe toolroom. Included in this department are mechanics, tool anddie makers and helpers, who make up a well-defined skilled craft.All are hourly paid, as are production employees and other main-tenance employees.The principal work performed in the toolroom isthe making of tools, gauges, templates, arbors, and other parts usedon machines.Many toolroom employees are engaged in the main-tenance work involved in the upkeep and repair of production ma-chinery.The vice president of the Company testified that toolroomemployees also worked on the production line, sometimes spending2 or 3 days on the line. A toolroom employee, called as a witnessfor the M. E. S. A., testified that toolroom employees worked on pro-duction when the production employees did not have the machineryto do the work, and when models were needed for experimental pur-poses.He also testified that when new tools were designed, tool-room employees would go to the production line to demonstrate theiruse to the production employees.He admitted that he had worked onproduction parts and:blades in the toolroom.Upon the foregoing facts, and in'the absence of any history of col-lective bargaining, we find that all maintenance' mechanics, mainte-nance machinists,, tool and die makers, tool grinders and tool in-spectors, employed in the Company's toolroom, excluding super-visory employees,3 could properly constitute a separate unit or beincluded ' with production and other maintenance employees "in asingle plant-wide production and maintenance unit.MetalPolishersThe vice president of'the Company denied that the Company hadany metal polishers.He testified that the so-called polishers workingfor the Company were merely removing metal from the propellors toprovide balance and tolerance.The Metal Polishers admitted thatthese were the objectives of the polishing operations in the Toledoplant, but stated that Metal Polishers had always claimed jurisdic-tion over such craftsmen.The, production process at the Toledo plant originates in Depart-ment 40'and proceeds through Departments 45, 50, 55, 60, and 65to 70 and 75, where the finished propellors leave the line. There is noseparate polishing- or buffing department comparable to the separatetoolroom department. Instead, included among the 480 productionemployees are approximately 125 employees whom the Metal Polish-3A witnessfor the U. A. W. testified that thetoolroom had no supervisor except a,superintendentA witnessfor the Al. E S. A. testified that therewere also assistant,foremen.Boththe U. A W. andthe M. E S A. would include die leaders or groupleaders whowork withthe men in the appropriate unit. AMERICAN PROPELLER CORPORATION'5523ers claims as metal polishers. ',These- so-called polishers work underthe production department supervisors, although in every depart-ment their immediate supervisor is one in charge of the particularoperations in which they are engaged.In Department 40, after the metal tube which is to be made intoa propeller. has undergone certain machining operations, it passesto workmen who operate sand belt machines called Mattison machines.The principal feature of these machines is a long rotating band ofabrasive cloth, which is used to remove particles of metal scale fromthe inside of the tube.The tube is then inspected and passes to thenext -department for further machining.At various subsequentstages in the production line, other employees perform metal re-moving operations on the outside of the tubes and propellor bladeswhich the Metal Polishers considers to be polishing.' In performingthese operations,Wysong and Miles strapping machines are used. in.addition to the operators of the two above-mentioned machines, one'ormore of the departments has a number of hand polishers and twodepartments have electric disc sander operators.All four groups' ofemployees are, claimed by the Metal Polishers.The vice president of the Company testified further that the plantdid not have to employ polishers to perform the various above-described operations, but could use unskilled farm hands, since everyoperator must be trained in the operations involved, and since theoperations are merely machine operations.,There is no plating process at the plant, and'it appears that onlyone or two buffers are employed there.Upon the basis of all the above facts, we find that' the productionoperations of the Toledo plant are closely integrated into a singleproduction chain.We further find that the employees sought tobe included in a separate unit by the Metal Polishers do not make upan identifiable craft, since they are scattered among other productionemployees throughout at least five of the eight production depart-ments, and possess no special skill to distinguish them from otherproduction employees.We are of the opinion that the so-called pol-'ishing operations are merely types of machining essential to themanufacture of propellers.We find that those employees, of theCompany engaged in operating machines or tools, for. polishing andbuffing, do not constitute a unit separate and apart from the otherproduction and maintenance employees.Unsettled categories in proposed industrial unitThe Company, while favoring a plant, wide unit, disagrees, withthe unit proposed by the U. A. W. in ,that the Company would sip-plement the exclusions made by the U. A. W. by excluding the fol- 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowing categories'of employees: office, medical department employees,timekeepers, checkers and counters, production follow-up staff, andengineers.4Office :There were 77 office employees at the time of the hearing.The U. A. W. Would include in its proposed unit all who are notemployed in confidential capacities, whether they be hourly or weeklypaid.The Company considers all of its office employees-confidentialand contends that the Board should not attempt to divide them intoconfidential and non-confidential.The U. A. W. admits office person-nel to membership and has sought to represent them.However, theU. A. W. has made no showing of representation among office work-ers.'In view of this absence of a showing of substantial interest,and because office employees have been traditionally excluded fromproduction and maintenance units, we find that office employeesshould be excluded from the .unit proposed by the U. A. W.Timekeepers, checkers, and counters:There were 25 timekeepersemployed at the time of, the hearing., The Company did not appearto have any checkers or counters but plans eventually to employ some.The Company contends that these employees are confidential becausethey have access to production records and the number of pieces pro-duced in certain departments or operations, and because their dutiesare such that their interests are closer to management than to labor.We find that timekeepers, checkers, and 'counters are clerical em-ployees, and that our ruling in respect to office employees is appli-cable here.We shall, therefore, exclude timekeepers, checkers, andcounters from the unit proposed by the U. A. W.Production follow-up staff:There we're 82 employees on this staffat the time of the hearing. , Their functions were not described, butthe Company urges their exclusion for the same reasons it gave inregard to timekeepers.A witness for the U. A. W. testified that thatdepartment was not engaged in confidential work. In the absence ofadequate evidence in the record describing the production follow-upstaff and justifying its inclusion in the,. appropriate unit, we shallexclude employees in the production follow-up staff from the unit"proposed by the U. A. W-6Medical department:There were six employees in this departmentat the time of the hearing. The Company contends that they are con-fidential since they have access to. certain of the records of the em-* The U. A w. agreed that the employment office staff and pay-roll clerks were confl-dential employees and thus would be excluded from the appropriate unit° The U. A W. indicated that it had an authorization petition signed by 25 officeemployees.The record is not clear whether those who signed were office employees ortimekeepers.--° There was a vague indication'in the record that the production follow-up staff boresome relation to the stores department. AMERICAN PROPELLER CORPORATION525ployment and personnel office.The record does not disclose the spe-cific functions of this department. In view of this, and' the absenceof any evidence tending to prove the appropriateness 'of their inclu-sion in a production unit, and in view of the probably specializedcharacter of their services, we shall exclude medical employees fromthe unit proposed by the U.A.W.Engineering departments:The Company has three departmentsbearing titles which include the terms "engineering" or "engineers":engineering and experimental with 13 employees ; engineering anddraftsmen with 42 employees; and plant engineers with 16 employees.of the engineering and draftsmen department should be excluded.The U. A., W. also agreed to exclude experimental employees, probably,referring to the engineering and experimental department.Neitherthe U. A. W. nor the Company took a position specifically as to plantengineers, and the record does not disclose the duties of these em-ployees.We shall exclude employees. of all three engineering de-partments from the proposed U. A. W. unit, since their inclusion ina production and maintenance unit would be inappropriate in viewof the technical and professional capacity in which they are employed.Planning staff :The Company desires to exclude employees of theplanning staff, and the U. A. W. took no position as regards them.The record does not indicate their functions.We shall exclude em-ployees of the planning staff from the proposed U. A. W. unit, for thereasons stated above in reference to the employees of the engineeringdepartments.In view of our above findings with regard to toolroom employees,we shall make no final determination of unit at this time, but shalldirect that the question concerning representation which has arisenbe resolved by separate elections by secret ballot among the employ-ees in the following voting groups who were employed during thepay-roll period immediately preceding the date of our Direction ofElections, subject to the limitations and additions set forth therein :(1) among all maintenance mechanics, maintenance, machinists, tooland die makers, tool grinders, and tool inspectors employed in De-partment 9, excluding supervisory employees, to determine whetherthey desire to be represented by the M. E. S. A., the U. A. W., orneither, and (2) among the remaining production and maintenanceemployees, excluding office employees, timekeepers,, checkers andcounters, watchmen, tune-study employees, tool design employees, em-ployees of.the engineering and drafting department and the engineer-ing and experimental department, plant engineers, employees of themedical department, the production follow-up staff, and the planningstaff, foremen, assistant foremen, and other supervisory employees, 526 'DECISIONSOF NATIONALLABOR RELATIONS BOARDto determine whether or not they desire to be represented by theU. A. W. Upon the results of these elections will depend in-partour determination of the appropriate unit or units.If a majorityof the toolroorn employees select the M. E. S. A. as their representa-tive, they will constitute a separate unit; if a majority in both votinggroups choose the U. A. W., the groups will together constitute asingle unit.Since the unit proposed by the Metal Polishers has been foundinappropriate, the name of the Metal Polishers has not been includedon any of the above ballots.By, virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the-National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8,'ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with' American Pro-peller Corporation, Toledo, Ohio, elections by secret ballot shall beconducted as early as possible, but not later than thirty ' (30) daysfrom the date of this Direction of Elections, under the direction andsupervision of the Regional Director for the Eighth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe following groups of employees who were employed during thepay-roll period immediately preceding the date of our Directionof Elections,' including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily ,laidoff, but excluding any who have since quit 'or been discharged forcause:1.All maintenance mechanics, maintenance machinists, tool and diemakers, tool grinders,and tool inspectors employed in Department9 of the Company,but excluding all supervisory employees,to deter-mine whether they desire to be represented by Mechanics EducationalInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers -of America (C. I. 0.), for the purposes of collective bar-gaining, or by neither.2.Among all production and maintenance employees of the Com-pany, excludingoffice employees,timekeepers,counters and checkers,watchmen,time-study employees,tool design employees,employees AMERICAN PROPELLER CORPORATION,527of the engineering and drafting department and the engineering andexperimental department, plant engineers, employees of the medicaldepartment, the production follow-up, staff, and the planning staff,foremen, assistant foremen, and other supervisory employees, and allemployees included in group 1 above, to determine whether or notthey desire to be represented by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America(C. I. 0.), for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in ,the consideration of the aboveDecision and Direction of Elections.